Opinion by
Senior, Judge Kalish,
The Department of Transportation appeals a decision of the common pleas court, which sustained the appeal of Clyde F. Jones from a one year license suspension. We reverse.
Jones had accumulated eleven points. These points included two points resulting from a violation of Section 1002(fb)¡(6) (speeding) of the Vehicle Code,1 the violation occurring on November 27, 1976. The common pleas court held that it was illegal and improper to utilize this two point assessment because the transition provisions implementing the present Vehicle Code provide that “[a] 11 points assigned . . . under former *591section 619.1 of ‘The Vehicle Code’ shall be deleted from the records and thereafter may not be used as a basis for suspension of operating privileges and no points shall be -added to the records of any licensee on account of any violations committed prior to the effective date of the point system. . . .”2
Here, the assessment was for a violation occurring after the enactment of -the point system. This was proper. Department of Transportation, Bureau of Traffic Safety v. Klinchock, 49 Pa. Commonwealth Ct. 361, 411 A.2d 857 (1980). Accordingly, we reverse.
Order
The order of the -Common Pleas Co-urt of Westmoreland County, dated July 2, 19-82, is reversed.

 Section 1002(b) (6) of tbe Vehicle Code, Act of April 29, 1959, P.L. 58, as amended, 75 P.S. §1002 (b) (6), repealed by the Act of June 17, 1976, P.L. 162. A similar provision is now found in section 3362 of the Vehicle Code, 75 Pa. C. S. §3362.


 Section 2(b) of the Act of .Tune 17, 1976, P.L. 162.